           Case 5:21-cv-00462-F Document 8 Filed 07/30/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


MICHEAL S. MILLER,                          )
                                            )
              Plaintiff,                    )
                                            )
-vs-                                        )      Case No. CIV-21-462-F
                                            )
WOODWARD POLICE                             )
DEPARTMENT,                                 )
                                            )
              Defendant.                    )

                                       ORDER

       Plaintiff, Micheal S. Miller, a state pre-trial detainee proceeding pro se,
commenced this action under 42 U.S.C. § 1983. The action was referred to United
States Magistrate Judge Gary M. Purcell for initial proceedings in accordance with
28 U.S.C. § 636.
       On June 29, 2021, Magistrate Judge Purcell issued a Report and
Recommendation, recommending the action be dismissed without prejudice due to
plaintiff’s failure to pay the required filing fee or request to proceed in forma
pauperis and plaintiff’s failure to comply with the court’s orders. Magistrate Judge
Purcell advised plaintiff of his right to file an objection to the Report and
Recommendation on or before July 19, 2021 and further advised that failure of
plaintiff to timely object would waive the right to appellate review of the
recommended ruling.
       To date, plaintiff has neither filed, nor sought an extension of time to file, an
objection. With no objection being filed, the court accepts, adopts and affirms the
Report and Recommendation in its entirety.
             Case 5:21-cv-00462-F Document 8 Filed 07/30/21 Page 2 of 2




        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Gary M. Purcell on June 29, 2021 (doc. no. 6) is ACCEPTED,
ADOPTED and AFFIRMED.
        The above-entitled action is DISMISSED WITHOUT PREJUDICE
pursuant to Rule 41(b), Fed. R. Civ. P., for plaintiff, Micheal S. Miller’s failure to
pay the required filing fee or request to proceed in forma pauperis and failure to
comply with the court’s orders.
        IT IS SO ORDERED this 30th day of July, 2021.




21-0462p001.docx




                                          2
